                  Case 11-10338          Doc 1171        Filed 06/09/20       Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)


In re:
                                                       (Chapter 11)
FPI LIQUIDATION CORP.,
                                                       Case No. 11-10338 (DER)
                         Debtor.



           CHAPTER 11 FINAL REPORT AND MOTION FOR FINAL DECREE

         The following is the report of payments made pursuant to the First Amended Joint Plan

of Liquidation Under Chapter 11 of the United States Bankruptcy Code Proposed by the Debtor

and the Official Committee of Unsecured Creditors (the “Plan”), confirmed by this Court on

February 9, 2012. The Plan became effective on February 29, 2012. Receipts and disbursements

listed below are as of March 31, 2020.

TOTAL DISTRIBUTIONS TO DATE                                                 $642,955.001

PERCENTAGE OF CLAIMS PAID TO DATE TO THE                                             1.5%
GENERAL CLASS OF UNSECURED CREDITORS WITHIN
THE PLAN

A.       Post-Confirmation Gross Cash Receipts:                                   $ 4,223,089.00

                                                               Paid               Proposed to be          Total
                                                                                   Paid Going
                                                                                     Forward
B.       Priority Payments of Expenses of
         Administration Other Than Operating
         Expenses:
         1. Trustee’s compensation and expenses                                         TBD              $719,781
                                                                    $719,781
         2. Fee and expenses, Trustee’s Counsel                   $1,512,190            TBD            $1,512,190
         3. Trustee’s financial advisor                           $1,135,063            TBD            $1,135,063


1
 This amount represents distributions and payments made by the Debtor during the pendency of the bankruptcy case
and, to date, by the FPI Liquidating Trust pursuant to the Plan.
                   Case 11-10338          Doc 1171          Filed 06/09/20     Page 2 of 5



C.     Other Professional Fees and Expenses:
       1. Fee and expenses, Debtor Financial                         $302,246                     $0       $302,246
           Advisor
       2. Fee and expenses, Auctioneers and                            $25,000                    $0        $25,000
       Appraisers
       3. Fee and expenses, Attorneys for Debtor                     $927,198                     $0       $927,198
       4. Other professional fees – Attorneys for                    $326,708                     $0       $326,708
       the Committee
       6. Other professional fees – Financial                        $314,666                     $0       $314,666
       Advisor for the Committee
       7. Taxes, fines, penalties, etc.                                    $0                     $0             $0
       8. Other expenses of administration (must                     $137,307                     $0       $137,307
       be itemized: includes United States
       Trustee fees, document storage, and other
       ordinary-course expenses)
D.     Payments to Creditors: (totals under
each Category sufficient)
       Administrative Claims (not otherwise                            $15,549                    $0        $15,549
       identified above)
       Priority Tax Claims                                            $55,368                     $0        $55,368
       Class 1—Priority Non-Tax claims                               $180,988                     $0       $180,988
       Class 2—Secured Claims                                           $0.00                     $0          $0.00
       Class 3—Unsecured Claims                                      $405,316                     $0       $405,316
       Class 4—Equity Interests                                            $0                     $0             $0
E.     Other Payments: (including surplus
       Payments to debtor)
F.     TOTAL DISTRIBUTION2                                                                              $6,057,380

                                        REQUEST FOR RELIEF

        1.       By this Chapter 11 Final Report and Motion for Final Decree (the “Motion for

Final Decree”), the FPI Liquidating Trust (the “Trust”), as successor to the interests of the FPI

Liquidation Corp. (the “Debtor”), seeks entry of a final decree pursuant to Sections 105, 350(a)

and 1101(2) of Title 11 of the United States Code, Rule 3022 of the Federal Rules of Bankruptcy

Procedure and Local Bankruptcy Rule 3022-1, closing its bankruptcy case.



2
  Post-Confirmation receipts and disbursements are as of March 31, 2020 and are based upon a final reconciliation
of the Trust accounts. The final Post-Confirmation Quarterly Report for the 2nd quarter of 2020 will reflect these
changes along with any subsequent disbursements. Pre-confirmation disbursement data is derived from information
received from the Liquidating Trustee by the Debtor’s professionals.

                                                        2
                Case 11-10338       Doc 1171        Filed 06/09/20   Page 3 of 5



       2.      The Trust hereby avers that all provisions of the Plan have been substantially

consummated and, thus, the Debtor’s estate has been fully administered.

       3.      Contemporaneously with the filing of this Motion for Final Decree, the Trust has

filed a Memorandum in Support of Chapter 11 Final Report and Motion for Final Decree (the

“Memorandum”). For the reasons fully set forth in the Memorandum, the Trust submits that the

Debtor’s estate has been fully administered and that entry of a Final Decree is appropriate.

       WHEREFORE, the Trust, having fully administered the Debtor’s estate, respectfully

requests entry of a Final Decree.

Dated: June 9, 2020                   Respectfully submitted,

                                      /s/ Stephen B. Gerald
                                      Brent C. Strickland (Bar No. 22704)
                                      Stephen B. Gerald (Bar No. 26590)
                                      Whiteford, Taylor, & Preston L.L.P.
                                      Seven St. Paul Street
                                      Baltimore, MD 21202
                                      Telephone: (410) 347-8700
                                      E-mail: bstrickland@wtplaw.com
                                              sgerald@wtplaw.com

                                      Robert J. Feinstein
                                      Bradford J. Sandler
                                      Michael R. Seidl
                                      Pachulski Stang Ziehl & Jones LLP
                                      919 North Market Street
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      E-mail: rfeinstein@pszjlaw.com
                                              bsandler@pszjlaw.com
                                              mseidl@pszjlaw.com

                                      Attorneys for the FPI Liquidating Trust




                                                3
                Case 11-10338      Doc 1171        Filed 06/09/20   Page 4 of 5



                               CERTIFICATE OF SERVICE

       I certify that on this 9th day of June, 2020, copies of the foregoing were served upon the

following parties receiving electronic notices in this case through the Court’s CMECF electronic

noticing system:

      Nancy Alper nancy.alper@dc.gov
      Hugh M. (UST) Bernstein hugh.m.bernstein@usdoj.gov
      Merrill Boone boone.merrill@pbgc.gov, efile@pbgc.gov
      Timothy Bortz ra-li-ucts-bankrupt@pa.gov
      Charles J. Brown cbrown@gsbblaw.com
      Dale Kerbin Cathell dale.cathell@dlapiper.com
      Hollace Cohen hollace.cohen@fisherbroyles.com
      Nelson C. Cohen ncohen@wtplaw.com, mbaum@wtplaw.com
      Richard L. Costella rcostella@tydings.com, jmurphy@tydings.com
      G. David Dean ddean@coleschotz.com, PRatkowiak@coleschotz.com
      Roma N. Desai rdesai@bernsteinshur.com,
       kquirk@bernsteinshur.com;astewart@bernsteinshur.com;dkeenan@bernsteinshur.com;ac
       ummings@bernsteinshur.com
      Steven Director sdirector@bayardlaw.com,
       sbreckenridge@bayardlaw.com;astitzer@bayardlaw.com;emiller@bayardlaw.com
      Daniel C. Fleming dfleming@wongfleming.com, jhaney@wongfleming.com
      Jeremy S. Friedberg jeremy@friedberg.legal, ecf@friedberg.legal
      Stephen B. Gerald sgerald@wtplaw.com, clano@wtplaw.com
      Robert S. Glushakow rsglush@hbllaw.com
      Jonathan Lawrence Gold jgold@dickinson-wright.com, sbrogi@dickinson-
       wright.com
      Richard Marc Goldberg rmg@shapirosher.com,
       ejd@shapirosher.com;mas@shapirosher.com
      Alan M. Grochal agrochal@tydingslaw.com,
       mfink@tydingslaw.com;jmurphy@tydingslaw.com
      Zvi Guttman zvi@zviguttman.com,
       zviguttman@gmail.com,zviguttman@outlook.com
      Richard E. Hagerty richard.hagerty@troutman.com,
       sharron.fay@troutman.com;natalya.diamond@troutman.com;angie.mcdade@troutman.co
       m
      John Michael Harrison john@johnharrisonlaw.com
      Christopher David Heagy cheagy@tydingslaw.com, edondero@tydingslaw.com
      Christine N. Johnson cjohnson@psclaw.net
      Christos Athanasios Katsaounis RA-occbankruptcy5@state.pa.us, RA-
       occbankruptcy6@state.pa.us
      Michael J. Klima bankruptcy@peroutkalaw.com
      Amy Kline akline@thecreditorsfirm.com,
       ab.kline@yahoo.com;legal@thecreditorsfirm.com

                                               4
            Case 11-10338     Doc 1171       Filed 06/09/20   Page 5 of 5



   Jennifer Larkin Kneeland jkneeland@watttieder.com, ccurtiss@watttieder.com
   Anya G. Kornilova akornilova@linowes-law.com, klevie@linowes-
    law.com;gduvall@linowes-law.com
   Richard M. Kremen richard.kremen@dlapiper.com, bill.countryman@dlapiper.com
   Alan Carl Lazerow Alan.Lazerow@usdoj.gov, jazzmen.mcclain@usdoj.gov
   David W. Lease dlease@slglaw.com
   Neil R. Lebowitz neil@lebowitzlegal.com
   Gary H. Leibowitz gleibowitz@coleschotz.com,
    jdonaghy@coleschotz.com;pratkowiak@coleschotz.com;blansinger@coleschotz.com
   Gary H. Leibowitz gleibowitz@coleschotz.com,
    jdonaghy@coleschotz.com;pratkowiak@coleschotz.com;blansinger@coleschotz.com
   Harvey A. Levin hlevin@thompsoncoburn.com
   Harvey A. Levin hlevin@thompsoncoburn.com
   Anastasia L. McCusker alm@shapirosher.com, ejd@shapirosher.com
   Janet M. Meiburger admin@meiburgerlaw.com
   Valerie P. Morrison val.morrison@nelsonmullins.com,
    robert.ours@nelsonmullins.com;Dylan.trache@nelsonmullins.com;Jason.gold@nelsonm
    ullins.com
   Michael Stephen Myers mmyers@scarlettcroll.com,
    krynarzewski@scarlettcroll.com;receptionist@scarlettcroll.com;myersmr64434@notify.b
    estcase.com
   Seth A. Robbins srobbins@robbins-lawgroup.com
   Billy B. Ruhling bruhling@Dimuro.com
   Bradford J. Sandler bsandler@pszjlaw.com
   Marnie Ellen Simon msimon@ciardilaw.com
   Dominic J. Souza dsouza@souzalaw.com
   Ashley Blake Stitzer astitzer@bayardlaw.com
   Robert N. Stokes rstokes@oag.state.md.us, rstokes@choosemaryland.org
   Brent C. Strickland bstrickland@wtplaw.com, mbaum@wtplaw.com
   James M Sullivan jsullivan@MOSESSINGER.COM, dkick@mosessinger.com
   US Trustee - Baltimore USTPRegion04.BA.ECF@USDOJ.GOV
   James Edward Van Horn jvanhorn@btlaw.com
   Gerard R. Vetter gerard.r.vetter@usdoj.gov
   Irving Edward Walker iwalker@coleschotz.com,
    jdonaghy@coleschotz.com;pratkowiak@coleschotz.com

                                               /s/ Stephen B. Gerald
                                               Stephen B. Gerald




                                         5
